Citation Nr: 1424466	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected sinusitis.

2.  Entitlement to service connection for a low back disability, including as secondary to service-connected disabilities of the left ankle, right foot, and bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a relationship between the Veteran's sleep apnea and his active duty service and any service-connected disability.

2.  In according the Veteran the benefit of the doubt, his low back disability, diagnosed as degenerative joint disease (DJD), is due to his service-connected rupture of the left Achilles' tendon.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice provisions were fulfilled by letters sent in April 2008 (in regard to a low back disability) and in December 2008 (in regard to sleep apnea), prior to the issuance of the decisions now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) have been received, as well as his post-service private and VA treatment records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.    

The Veteran underwent VA compensation examinations in August 2012 for a diagnosis of the Veteran's current low back disability, and medical opinions as to the likelihood that it and sleep apnea are related to his service.  The VA examiner reviewed the Veteran's case file, including his STRs, and elicited a detailed personal history.  In rendering her medical opinions, she directly addressed his contentions.  The examination reports are therefore found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board further finds that the remand directives contained in the Board's August 2012 decision were substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

Service connection is also warranted for disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Sleep apnea

The Veteran asserts his STRs show symptoms of sleep apnea while still in service, including trouble sleeping and fatigue.  Alternately, he argues that his service-connected sinusitis, or any of his other service-connected disabilities, has caused or aggravated sleep apnea.

His STRs show complaints of fatigue in November 1995, February 1999, and February 2000.  These complaints accompanied symptoms of cough, sore throat, and congestion, and diagnoses of upper respiratory infections and pharyngitis.  In October 1993, as an episode of bronchitis was resolving, he reported sleeping better.

The Veteran separated from active duty in April 2001.  He was diagnosed with sleep apnea in 2008.

The August 2012 VA examiner opined that the Veteran's sleep apnea did not first manifest while in service.  She acknowledged his reported symptoms of fatigue and trouble sleeping while in service, but noted the records showed these symptoms were attributed to upper respiratory infections, post-nasal drip, and bronchitis.  She found nothing in his STRs to suggest sleep apnea symptomatology.  She also opined that his sleep apnea was not likely caused or aggravated by any of his service-connected disabilities.  She explained that review of medical journals revealed no link between sleep apnea and sinusitis, hypertension, right knee arthritis, left knee strain, right foot fascial fibromatosis, or residuals of a rupture to the left Achilles tendon.  

The Board finds the August 2012 VA examiner's opinion probative evidence weighing against service connection.  The symptoms the Veteran reported having during service, while associated with sleep apnea, are also associated with many other disorders and illnesses.  Indeed, his in-service complaints of fatigue and trouble sleeping were attributed to upper respiratory infections, pharyngitis, and bronchitis, both during service and at the VA examination.  The VA examiner noted these complaints were not accompanied by any other symptom or complaint that would suggest sleep apnea.

There is no evidence, and the Veteran has not so alleged, of excessive snoring or episodes of apnea while on active duty, or episodes of fatigue or trouble sleeping that were not also a part of respiratory infections, pharyngitis, and bronchitis.  He has stated he was supposed to attend a sleep hygiene clinic during service, but that he never did.  In cases involving non-combat veterans, the Board is permitted to consider the lack of documented symptoms while in service, but only if the STRs appear to be complete, and only if the Board also finds that the injury, disease, or symptoms are of the type that would have ordinarily been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the records appear to be complete, and they contain all the records the Veteran cited in a statement accompanying his May 2009 substantive appeal.  He has not asserted that there are any missing records.  While complaints of snoring might not have been recorded, it is clear that complaints of trouble sleeping and fatigue would have been, as they indeed were, at least when reported in conjunction with other illnesses.  The Board also finds that episodes of apnea (that is, episodes of arrested breathing) would likely have been recorded, as would a prescription for a sleep hygiene clinic, which the Board was unable to locate among the STRs.  The Board finds that the absence of these symptoms or complaints is additional evidence weighing against service connection.    

The Veteran has asserted that his physicians and the medical technicians at the sleep clinic he attends told him that his sinusitis aggravates his sleep apnea.  Unfortunately, none of his treatment records contain any suggestion that his sinusitis affects sleep apnea.  He has not been shown to have medical training or expertise, therefore his account of what was said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute probative medical evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Indeed, this theory of causation was considered and found to be unlikely by the August 2012 VA examiner, who noted that the medical literature has not found a link between the two disorders.  The opinion of the August 2012 VA examiner, who has medical training, is found to be the most probative evidence of record and outweighs the opinion of the Veteran.  The VA examiner based her opinion upon the Veteran's medical records and his history, and provided a well-reasoned rationale for the opinion. 

In view of the foregoing, the preponderance of the evidence weighs against this claim.  Under these circumstances, the evidence is not in equipoise and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim for service connection for sleep apnea must be denied.

Low Back Disorder

The Veteran's STRs show one instance of low back pain, diagnosed as strain, in February 1987.  He has asserted that his low back disability, diagnosed as degenerative joint disease (DJD) in 2012, resulted from his other service-connected disabilities.  The Board agrees, and finds service connection to be warranted.

The August 2012 VA examiner found no evidence of a chronic low back disability in service.  She also found it less likely that his low back was caused by his service-connected disabilities of the lower extremities (right knee arthritis, left knee strain, right foot fascial fibromatosis, and residuals of a rupture to the left Achilles tendon).  She noted that lower extremity disabilities can cause spinal problems, but only if there is evidence of abnormal weight-bearing or abnormal gait.  She indicated that there were many instances in his records where he had a normal gait, and therefore opined against a relationship.  

However, the May 2008 QTC examiner noted that the rupture of the Veteran's left Achilles tendon caused the Veteran to shift his weight away from his left side, to take pressure off the ankle; that is, it caused abnormal weight-bearing.  This, in turn, was opined to have caused his right foot fascial fibromatosis.  The Board notes he also had an abnormal gait in 2007.  As the only evidence against a relationship is predicated on the Veteran's having a normal gait, which is not the case, and in giving the benefit of the doubt, the Board finds that service connection is warranted for DJD of the lumbar spine.


ORDER

The claim of entitlement to service connection for sleep apnea is denied.

Service connection for degenerative joint disease of the lumbar spine is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


